                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:20CR282
                                              )
       vs.                                    )
                                              )
JEFFREY THOMAS OSTDIEK,                       )                  ORDER
                                              )
                     Defendant.               )


     This matter is before the court on the Unopposed Motion to Continue Trial [46].
The Defendant is undergoing an inpatient competency evaluation. For that reason,

        IT IS ORDERED that the Motion to Continue Trial [46] is denied as moot. The
jury trial, currently set for May 24, 2021 is cancelled and will be reset by further order of
the court.

       DATED: May 18, 2021.

                                          BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
